Citation Nr: 1604797	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-11 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974 and from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in October 2015; a transcript is of record.


FINDINGS OF FACT

1.  On February 6, 2009, the Veteran underwent a colonoscopy and endoscopy at a VA facility.

2.  In May 2009, the Veteran was diagnosed with hepatitis C.

3.  The weight of the probative evidence is against a finding that the Veteran's hepatitis C was caused by a VA procedure or VA treatment.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a May 2009 letter sent to the Veteran that fully addressed all required notice elements prior to the RO rating decision.  The letter informed the Veteran of what evidence was required to substantiate the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records both before and after the VA procedure, statements from the Veteran, and hearing testimony.  VA also obtained a medical opinion.  The Board finds the medical opinion is adequate, as it was made after a review of the relevant evidence, and the examiner provided a rationale for the conclusions reached.

The Veteran was provided an opportunity to set forth his contentions on the claim during the October 2015 hearing before the undersigned.  The U.S. Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) (2015) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

At the hearing, the Veteran requested to have the file left open to allow him to submit additional evidence.  The undersigned agreed to leave the file open for 60 days to allow the Veteran to submit the necessary evidence to establish a relationship between the Veteran's development of hepatitis C and the VA procedure.  See Tr. on p. 14-15.  No additional evidence has been received.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  1151 Claim

In February 2009, the Veteran underwent an endoscopy and a colonoscopy at a VA facility.  The VA treatment record shows that the procedure was started at 12:05pm and ended at 12:25pm.  The colonoscopy procedure was stopped because of "[P]oor colonic prep."  In May 2009, the Veteran underwent blood testing, which revealed he had hepatitis C.  The Veteran claims that VA did not properly sanitize the equipment to perform the colonoscopy, which is how he contracted hepatitis C.  Thus, he alleges that VA was negligent in failing to properly sanitize the colonoscopy equipment.  He therefore seeks compensation for contracting hepatitis C pursuant to 38 U.S.C.A. § 1151.

Compensation under § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a) (2015).  In essence, there are three elements required to establish benefits under 38 U.S.C.A. § 1151: there must be (1) additional disability; (2) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (3) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2015).

Here, there is no dispute regarding element (1).  The evidence demonstrates that the Veteran has been diagnosed with hepatitis C.  Thus, there is evidence of an additional disability.  The Veteran's assertions center on VA's failure to properly sanitize the colonoscopy equipment, which he claims caused him to contract hepatitis C.  

Turning to element (2), which is whether there is a causal nexus between the VA treatment and the Veteran's contracting hepatitis C, the record contains a VA medical opinion regarding this element.  It is the Board's duty to weigh the probative value of the evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In assessing a medical opinion, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the February 2012 medical opinion, the VA examiner noted that the Veteran had a long history of cocaine abuse.  The examiner stated that cocaine abuse is a "HIGH risk factor for the development of hepatitis C."  (Emphasis in original).  He added that the Veteran's cocaine use was frequent and occurred over many years.  The examiner stated that it was impossible to know when the Veteran developed hepatitis C; however, he noted that the Veteran's colonoscopy was abbreviated due to poor preparation and that no biopsy was performed.  He explained that as a result of these two findings, there was no blood involved in the procedure.  He added, "The scope was only advanced to the descending colon due to the aforementioned poor preparation."  The examiner concluded that the Veteran's hepatitis C was unrelated to the colonoscopy procedure that was performed by VA.  

The Board accords this medical opinion high probative value because the examiner supported his opinion with an adequate rationale.  The examiner's notation that the Veteran had a long history of cocaine abuse is substantiated by the record.  See July 2009 VA treatment record (stating, "[The Veteran] gives a h[istory] of snorting cocaine since the early [19]80's"); December 2007 VA treatment record (noting Veteran reported he had "been using cocaine for a long time" with the last time occurring two weeks prior and diagnosing the Veteran with cocaine abuse).  The examiner explained that cocaine abuse is a high risk factor for the development of hepatitis C.  Additionally, the examiner pointed out that the colonoscopy procedure did not involve blood.  The Board accepts this medical opinion as dispositive evidence as to the question of whether VA's treatment caused the Veteran to contract hepatitis C.  There is no medical evidence establishing a relationship between the Veteran's contraction of hepatitis C and the VA colonoscopy procedure.  As noted above, the undersigned left the file open for 60 days after the October 2015 hearing to allow the Veteran to submit a positive medical opinion.  No medical opinion has been received from the Veteran.  Thus, the only medical evidence of record is against the Veteran's claim.  Although the Veteran has contended that he contracted hepatitis C from the VA procedure, his opinion is outweighed by the VA medical opinion, which was based on a review of the record, including the colonoscopy report.  

Because the threshold element of the claim has not been met (i.e., that VA treatment proximately caused the Veteran's hepatitis C), the questions of whether VA met the standard of care, whether the Veteran provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


